Title: From James Madison to Joseph Jones, [post 23] August 1791
From: Madison, James
To: Jones, Joseph


Dear Sir
Philada. [post 23] Augst. 1791.
This will be handed you by Mr. Childs who solicits subscriptions to a new Gazette to be edited from his press by Mr. Freneau. The plan will be shewn you & speaks its own merits. Those of Mr. Childs have besides other vouchers the character & success of a paper of which he has long been the printer in New York. With Mr. Freneau I have been long & thoroughly acquainted. He is a man of genius, of literature, of experience in the business he is to conduct, and of great integrity. These qualifications promise a vehicle of inteligence & entertainment to the public which has pretensions to its best patronage. I take the liberty of recommending the undertaking to yours, not only from a persuasion, that in bestowing it you will render a valuable service to our Country by opening so good a source of information, but from a desire of contributing to render the profits as proportional as may be to the justice of Mr. Freneau’s title to them. With great esteem & regard I remain Dear Sir Your Mo: Obedt. hble servt.
Js. Madison Jr
